IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45814

STATE OF IDAHO,                                )
                                               )   Filed: November 14, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
DAVID WAYNE HOLMES,                            )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Davis VanderVelde, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of yeas years, for felony intimidating a witness, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       David Wayne Holmes was found guilty of one count of felony intimidating a witness,
Idaho Code § 18-2604, seven counts of misdemeanor violation of a no contact order, I.C. § 18-
920, and one count of misdemeanor attempted violation of a no contact order, I.C. § 18-920. For
the felony, the district court imposed a unified five-year sentence, with two years determinate,
suspended the sentence, and placed Holmes on probation. Holmes received credit for time
served for his misdemeanor charges. Holmes appeals, contending that the determinate portion of
his felony sentence is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Holmes’s judgment of conviction and sentence are affirmed.




                                                   2